Exhibit 10.38

SUMMARY OF TIVO INC. FISCAL YEAR 2009

BONUS PLAN FOR EXECUTIVES.

Purpose:

The terms of the TiVo Inc. (the “Company”) Fiscal Year 2009 Bonus Plan for
Executives (the “Plan”) have been established to reward the Company’s executives
for assisting the Company in achieving its operational goals through exemplary
performance. Under the Plan, bonuses will be based on the achievement of
specified corporate and departmental goals at end of fiscal year 2009, as
determined by the Compensation Committee of the Board of Directors (the
“Compensation Committee”) and/or the Board of Directors (the “Board”).

Determination of Fiscal Year 2009 Bonuses:

Company executives will be eligible to receive targeted amounts of cash under
the Plan. The amount of actual bonuses of cash will be based on the achievement
of objective Company and departmental performance goals and may be higher or
lower than targeted amounts according to a pre-determined formula that will be
applied by the Compensation Committee and the Board. Target cash bonuses for
executives (excluding the Company’s Chief Executive Officer whose target is 80%
of his base annual salary, or $600,000) under the Plan for fiscal year 2009
range from 15% for director level employees to 30% for vice presidents and 50%
for senior vice presidents (including all named executive officers, other than
our Chief Executive Officer) of the recipient’s base salary. For all executives
(excluding our Chief Executive Officer, whose bonus will be based one hundred
percent (100%) on corporate objectives), actual cash bonuses will be based on
thirty percent (30%) corporate objectives and seventy percent (70%) departmental
objectives, with an additional ten percent (10%) bonus (which our Chief
Executive Officer is also eligible for) based on the year ending cumulative TiVo
subscriptions. Additionally, certain executives are eligible for up to an
additional ten percent (10%) bonus for achievement of key divisional goals. For
all executives (excluding our Chief Executive Officer), the objective Company
performance goals will be based on meeting certain goals with respect to the
Company’s financial performance including service and technology revenues,
subscription growth, and Adjusted EBITDA* performance as well as other Company
and departmental performance goals (such as product innovation, achievement of
milestone delivery dates, and product deployment and distribution goals) that
may be determined by the Compensation Committee and/or the Board. Our Chief
Executive Officer’s bonus will be based solely on meeting objective Company
performance goals such as the Company’s financial performance including service
and technology revenues, media advertising, ARM sales revenue, subscription
growth, Adjusted EBITDA* performance, new product deployment, distribution, and
content deals.

Additionally under the Plan, our Board, at the recommendation of the
Compensation Committee, revised the individual milestone plan and created a new
achievement plan for one of our named executive officers, Jim Barton. The
revised individual milestone plan and the new achievement plan provide
additional incentives and reward superior performance around key corporate
objectives of the Company. In fiscal year 2009, Mr. Barton is eligible to
receive a targeted milestone bonus of cash and restricted stock upon the
delivery of certain specified research and development objectives.

The Board and the Compensation Committee reserve the right to modify these
goals, amounts and criteria at any time.

* “Adjusted EBITDA” is defined as income before interest expense, provision for
income taxes and depreciation, amortization, and stock-based compensation
expense.